Citation Nr: 1727541	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  10-00 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a total disability rating based on individual unemployability by reason of service-connected disability (TDIU).

2.  Entitlement to additional compensation based on dependent parents. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Donohue, Counsel




INTRODUCTION

The Veteran served on active duty from March 2002 to March 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of September 2009 and September 2013 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

In June 2015, the Board remanded the Veteran's claim of entitlement to a TDIU for additional development.  The issue is once again before the Board.

The Veteran was scheduled to appear for a hearing at the RO with a hearing officer in September 2016.  He failed to report for this hearing.  The Veteran has provided no explanation for his failure to report and has not since requested that the hearing be rescheduled.  His hearing request, therefore, is deemed withdrawn.  


FINDINGS OF FACT

1.  The Veteran is service-connected for: posttraumatic stress disorder (PTSD), evaluated as 50 percent disabling; left little finger neuropathy, rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling.  The effective combined disability rating is 60 percent.

2.  The Veteran does not meet the criteria for TDIU on a schedular basis.

3.  The Veteran is not unable to secure and follow substantially gainful employment as a result of his service-connected disabilities.

4.  The Veteran's parents are dependent on the Veteran for their reasonable maintenance. 



CONCLUSIONS OF LAW

1.  The criteria for a TDIU are not met.  38 U.S.C. § 1155 (2014); 38 C.F.R. §§ 3.102, 3.341, 4.16 (2016).

2.  The criteria for additional compensation based upon a dependent parent have been met.  38 U.S.C. §§ 102, 5107 (West 2014); 38 C.F.R. § 3.250 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C. §§ 5103, 5103A (2014); 38 C.F.R. § 3.159 (2016). 

Regarding VA's duty to notify, May 2009 and June 2013 pre-adjudication letters notified the Veteran of the information and evidence needed to substantiate his claim, and of his and VA's respective duties for obtaining evidence.  Accordingly, VA satisfied its duty to notify. 

With respect to the duty to assist, the Board finds that all necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  Specifically, the record contains the Veteran's service treatment records, VA treatment records, lay statements, and multiple VA examination reports. 

As discussed below, the Veteran contends that his PTSD prevents him from securing or following any substantially gainful occupation.  The Veteran was provided with a VA PTSD examination in February 2017.  The report of this examination reflects that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate examination and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board therefore concludes that the examination is adequate for adjudication purposes.  See 38 C.F.R. § 4.2.  The Veteran and his representative have not contended otherwise. 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and that no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. 

II.  TDIU

The Veteran contends that he is unable to secure employment due to his service-connected posttraumatic stress disorder (PTSD).  He contends that he has been unemployed since 2008.  See, e.g. a December 2014 Application for Increased Compensation Based on Unemployability.  

Total disability ratings for compensation based on individual unemployability may be assigned when the combined schedular rating for the service-connected disabilities is less than 100 percent and when it is found that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age, provided that, if there is only one such disability, this disability is ratable at 60 percent or more, or, if there are two or more disabilities, there is at least one disability ratable at 40 percent or more and additional disabilities to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the above percentages are not met, the Veteran's claim may still be referred to the Director, Compensation and Pension Service for an extraschedular rating, when the evidence of record shows that Veteran is "unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).

As noted, the Veteran's service-connected disabilities, alone, must be sufficiently severe to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to his age or to any impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.  The Veteran's employment history, his educational and vocational attainment, and his particular physical disabilities are to be considered in making a determination on unemployability.

The Veteran's service-connected disabilities include PTSD, rated as 50 percent disabling; left little finger neuropathy, rated as 10 percent disabling; and tinnitus, rated as 10 percent disabling.  A combined rating of 60 percent is in effect.  Because the Veteran does not have one service-connected disability rated as at least 60 percent, or two or more disabilities with a combined rating of at least 70 percent, the initial criteria for schedular consideration for the grant of TDIU under 38 C.F.R. § 4.16(a) are not met.  Nevertheless, the Board must determine whether the Veteran's TDIU claim should be submitted to the Director of Compensation and Pension service for consideration of TDIU on an extraschedular basis.  

In a May 2009 Application for Increased Compensation Based on Unemployability, the Veteran indicated that he was unemployable due to his PTSD and that he had not worked since December 2008.  Throughout the appeal period, the Veteran has not alleged that his left little finger neuropathy or tinnitus render him unemployable, or that the combined effects of these disabilities, together with his PTSD render him unemployable.  

In his May 2009 application, the Veteran indicated that he completed 4 years of high school and last worked as a security guard.  He alleged that his PTSD causes him to be irritable and that he will get into arguments with his supervisors. 

During a March 2009 VA examination, the Veteran reported feeling numb, tired, jumpy, frustrated, and easily irritated.  He indicated that it had been difficult to adjust and that he was having difficulty concentrating.  It was noted that the Veteran was unemployed and fired from his last job as a security guard.  The examination report notes that the Veteran's relationship with his wife had deteriorated to the point that it resulted in a divorce, although he currently had a girlfriend. 

A mental status examination conducted during the March 2009 VA examination revealed that the Veteran's hygiene and grooming were good.  His eye contact was good and his behavior was appropriate.  His memory was intact and there were no cognitive deficits.  The examiner concluded that the Veteran's PTSD had impacted his ability to obtain and hold on to his job and affected his relationship with his wife. 

In June 2009, VA received a VA Form 21-4912, Request for Employment Information in Connection with Claim for Disability Benefits, completed by the Veteran, which indicated that he stopped working due to a disagreement with his supervisor in December 2008. 

During a July 2009 VA PTSD examination, the Veteran reported that, in December 2008, he was terminated from his job as a security guard following an argument with his supervisor.  He stated that he subsequently worked with his father for 3 or 4 days per week doing home repair and renovation before returning to college and reducing the Veteran's work schedule to only 1 to 2 days per week.   

The July 2009 VA examiner stated that the Veteran was currently managing his affairs and caring for a 7 year old child.  Although the Veteran was terminated from his last job due to an argument with his supervisor and he described difficulty concentrating in school, the examiner noted that the Veteran may not be able to perform an occupation that requires making presentations or interacting with new or unfamiliar people.  However, "he could work in a loosely supervised environment that requires limit[ed] interaction with the public." 

In a February 2011 VA Form 21-8940, the Veteran again reported that he was unable to secure or follow any substantially gainful occupation solely as a result of his PTSD.  He stated that he had last worked in December 2008 and had since applied for jobs in retail and as a security guard without success.  He also indicated that he was unable to register for additional college courses because his grades had dropped. 

An August 2011 lay statement indicates that the Veteran had been employed as a general laborer for "nearly three years" (approximately from 2008) and had "performed his duties with a spirit of commitment and excellence.  However, due to the lagging economy and the lack of available home improvement and construction jobs, the company could no longer retain [him] as an employee."  Although the record indicates that this was a family owned business, the letter does not indicate that the Veteran was working in a protected work environment. 

A series of lay statements from December 2012 indicate that the Veteran is depressed and had been arrested due to domestic violence charges.  It was noted that his PTSD impacts his concentration when he is in class and will impact his memory. 

A February 2013 VA examination report noted that the Veteran was living alone and raising his two sons.  It was noted that he has a good relationship with his children and family but had not worked since 2008.  The report notes that he was enrolled at a community college.  

The February 2013 VA examiner noted that the Veteran's service-connected PTSD resulted in difficulty establishing and maintaining effective work and social relationships and impaired impulse control.  It was noted that he had been arrested for domestic violence in 2010 and 2011 and was taking classes two days a week since the summer of 2011 for anger management.  The examiner opined that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in the Veteran's work efficiency and intermittent periods of inability to perform occupational tasks.

In a statement received in July 2016, the Veteran reported that he has been having issues with his PTSD which is impacting his social life to the point he has had suicidal thoughts.  He reported being irritable and uncomfortable around people and that his behavior has been careless and reckless. 

Upon examination in February 2017, the Veteran reported that he lives at home with his son and has custody of his other son on weekends.  He stated that "both children are doing quite well."  The Veteran also reported that he "last had a job one year ago (2016) as a security guard" but he quit after three months when he realized they were not promoting and he felt he was just wasting his time.  He related that he "did fine at work except [for] a couple of arguments."  He also reported that he "spent 45 days in jail last year" for solicitation of a prostitute.

The February 2017 VA examiner opined that the Veteran's PTSD results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  

Based on a review of the record, the Board finds that entitlement to a TDIU is not warranted.  Although the Veteran has reported on multiple occasions that he stopped working in 2008, he reported to July 2009 VA examiners that he continued to work as a laborer.  The record also includes the statement from an employer that, contrary to the Veteran's assertions, he worked as a laborer from 2008 until 2011 and as only terminated as a result of the economy, not as a result of any impairment resulting from his PTSD.  The Veteran also reported that while working as a security guard in 2016, he had "a couple of arguments" but "did fine" at his job but that he voluntarily left this position based on the lack of promotion potential.  The record also indicates that the Veteran was successfully raising his son, and had attended anger management courses twice a week for at least two years. 

The Board has considered the lay statements and the statements from the Veteran describing the impact of his PTSD.  However, the Board finds no suggestion, particularly given the Veteran's work history as a security guard and laborer during the appeal period, that he would not be able to obtain or maintain any type of employment that his more than marginal in nature.  Especially in an occupation that is loosely supervised and has limited interaction with the public, such as a laborer or certain security guard positions. 

In this capacity the Board notes that there is no dispute that the Veteran's PTSD causes interference with his employment.  The medical evidence, lay statements, and statements from the Veteran, indicate that he has difficulty with relationships and impaired impulse control.  The Veteran has also indicated that he prefers social isolation.  However, such interference is contemplated in the currently-assigned rating for the Veteran's PTSD, and the evidence of record does not demonstrate that his service-connected disability results in unemployability.  

Based on the foregoing, the Board finds that referral to the Director of Compensation and Pension Service for consideration of TDIU on an extraschedular basis under 38 C.F.R. § 4.16(b) is not warranted because the most credible, competent, and probative evidence of record does not reflect that the Veteran is unable to follow or secure substantially gainful employment due to his service-connected disability alone.

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, the Veteran has argued that his PTSD alone prevents him from working.  He has not alleged, and the evidence does not indicate, that he is unemployable as a result of all of his service-connected disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions. 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the Veteran's TDIU claim.  There is no doubt to be otherwise resolved.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  The claim is denied.

III.  Additional Compensation Based on a Dependent Parent

The Veteran contends that his parents lack sufficient funds to pay for basic necessities, and other items beyond their basic necessities, to provide for their reasonable mode of life, and that he pays for these expenses, entitling him to claim her as a dependent for VA purposes.

38 C.F.R. § 3.250 governs whether a parent can be classified as a dependent parent. These regulations provide that conclusive dependency of a parent (other than one who is residing in a foreign country) will be held to exist where the monthly income does not exceed: (1) $400 for a mother or father not living together; (2) $660 for a mother and father, or remarried parent and spouse, living together; or (3) $185 for each additional "member of the family" as defined in paragraph (b)(2). 38 C.F.R. § 3.250 (a)(1).

In the December 2013 Substantive Appeal, the Veteran indicated that his parents live together.  In the July 2013 application, the Veteran indicated that his parents combined income was less than $660 per month.  Accordingly, conclusive dependence has been demonstrated and the criteria for dependency set forth in 38 C.F.R. § 3.250 have been met. 


ORDER

A TDIU is denied.

Entitlement to additional compensation based on dependent parents is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


